     Case 2:17-cr-00217-JTM-JVM Document 182 Filed 09/10/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                               CRIMINAL ACTION


VERSUS                                                 NO. 17-217


DAVID TRAN (78)                                        SECTION “H”



                          ORDER AND REASONS
      Before the Court is Defendant David Tran (78)’s Motion to Withdraw
Guilty Plea (Doc. 173). For the following reasons, the Motion is DENIED.


                              BACKGROUND
      Defendant David Tran was charged by Superseding Indictment with four
counts arising out of a 2017 drug distribution conspiracy. He pleaded guilty to
all counts in the Superseding Indictment without the benefit of a plea
agreement on February 10, 2020 following the selection of a jury at the trial of
this matter. On July 21, 2021, Defendant moved to withdraw his guilty plea
pursuant to Federal Rule of Criminal Procedure 11(d)(2)(B), arguing that he
did not understand that his plea foreclosed the possibility of challenging the
wiretap evidence against him. The Government opposes the withdrawal.


                                       1
      Case 2:17-cr-00217-JTM-JVM Document 182 Filed 09/10/21 Page 2 of 4




                                LAW AND ANALYSIS
       Federal Rule of Criminal Procedure 11(d)(2)(B) provides that: “A
defendant may withdraw a plea of guilty or nolo contendere: . . . after the court
accepts the plea, but before it imposes sentence if: . . . the defendant can show
a fair and just reason for requesting the withdrawal.” There is no absolute right
to withdraw a guilty plea. 1 The Fifth Circuit has stated that:
       Seven factors are to be considered in deciding such a motion:
       (1) whether the defendant has asserted his innocence;
       (2) whether withdrawal would prejudice the Government;
       (3) whether the defendant delayed in filing the motion and, if so,
       the reason for the delay;
       (4) whether withdrawal would substantially inconvenience the
       court;
       (5) whether adequate assistance of counsel was available to the
       defendant;
       (6) whether his plea was knowing and voluntary; and
       (7) whether withdrawal would waste judicial resources. 2
       In considering these factors, this Court finds that they weigh against
granting Defendant’s Motion to Withdraw his Plea. First, Defendant does not
assert his innocence of these crimes. Rather, he seeks only to move to suppress
some of the evidence against him. The record makes clear that these
suppression issues were investigated by Defendant’s prior counsel before he
entered his plea. 3 Indeed, Defendant had the benefit of discussing his case with
three different attorneys prior to entering his plea. 4 Further, in his plea

       1 United States v. Still, 102 F.3d 118, 124 (5th Cir. 1996).
       2 United States v. Gaitan, 954 F.2d 1005, 1011 (5th Cir. 1992) (citing United States v.
Carr, 740 F.2d 339, 343-44 (5th Cir. 1984)).
       3 See Doc. 124.
       4 Defendant was initially appointed Gary Schwabe to represent him in this matter.

He then retained Steve Shaprio who took over his representation on September 26, 2018.
                                               2
     Case 2:17-cr-00217-JTM-JVM Document 182 Filed 09/10/21 Page 3 of 4




colloquy Defendant confirmed that he had had an opportunity to discuss
possible defenses with his attorney. 5 He also admitted that the statements in
the factual basis were correct and that they accurately stated what he did. 6
      During the plea colloquy, the Court thoroughly explored whether the
plea was being entered knowingly and voluntarily and found that it was. 7 In
his Motion, Defendant states that his attorney incorrectly advised him that he
could challenge the wiretap and search warrant evidence after he was
sentenced and that his plea was therefore not knowingly and voluntarily
entered. Defendant does not, however, present any evidence establishing that
such a conversation took place. 8
      In addition, Defendant filed his motion a year and a half after his plea
and one week prior to his sentencing. 9 In United States of America v. Carr, the
Fifth Circuit found that a motion was “not promptly filed” when the defendant
waited just twenty-two days after his plea and three days before sentencing
before filing his motion. 10 The court stated that:



After six continuances, trial was set for November 18, 2019. Then, Defendant moved for new
counsel. Robert Jenkins was appointed on November 1, 2019, and trial was again continued.
This matter proceeded to trial, and Defendant ultimately pleaded guilty in February 2020.
Thereafter, Defendant again filed several motions for new counsel. Jenkins ultimately
withdrew in January 2021, and Annalisa Miron was appointed.
       5 Doc. 173-2.
       6 Id.
       7 Id.
       8 See United States v. McDonald, 416 F. App’x 433, 436 (5th Cir. 2011) (permitting

withdrawal of plea where defendant and attorney submitted affidavits that defendant
pleaded guilty based on counsel’s advice that he would be able to appeal the suppression
ruling even if he pleaded guilty).
       9 Defendant’s sentencing was continued several times, in part because he requested

new counsel after his plea had been entered.
       10 United States v. Carr, 740 F.2d 339, 345 (5th Cir. 1984).

                                              3
     Case 2:17-cr-00217-JTM-JVM Document 182 Filed 09/10/21 Page 4 of 4




      [T]he rationale for allowing a defendant to withdraw a guilty plea
      is to permit him to undo a plea that was unknowingly made at the
      time it was entered. The purpose is not to allow a defendant to
      make a tactical decision to enter a plea, wait several weeks, and
      then obtain a withdrawal if he believes that he made a bad choice
      in pleading guilty. 11
Further, this delay prejudices the Government’s case because, among other
things, its cooperating witnesses are nearing the end of their incarcerations
and may be less willing to cooperate. The Government, this Court, and a sworn
jury were prepared to try Defendant’s case in February 2020, and it would be
prejudicial and a waste of judicial resources to prepare again to try his case
years later. Accordingly, this Court finds that Defendant has not carried his
burden to show a fair and just reason to allow him to withdraw his guilty plea.


                               CONCLUSION
      For the foregoing reasons, the Motion is DENIED.




                  New Orleans, Louisiana this 10th day of September, 2021.


                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE




      11   Id.
                                      4
